GRIFFIN, J.,
concurring specially.
I, too, have admired the efforts made by Mr. Ayyash and I hope he has the courage and commitment to follow them through in the face of what he must feel is a very wrong decision by the trial court. The problem is that Mr. and Mrs. Ayyash have given the courts an impossible decision to make. Faced with the responsibility, a good and honorable man made the choice. To say that there is much against it only highlights.how difficult it was. Only Mr. and Mrs. Ayyash know whether this tragedy came about because Mr. Ayyash caused Mrs. Ayyash to fear that only desperate measures would save her children or whether Mrs. Ayyash fabricated the reason for her actions out of spite, jealousy or other emotional malfunction. Whoever is to blame, the damage has been catastrophic. The courts cannot repair the damage, only Mr. and Mrs. Ayyash can.